NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


BRANDON TECKLENBURG,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-332
                                             )
ERIKA LYNN KOUREMETIS,                       )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., St. Petersburg, for Appellant.

No appearance for Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.